Title: Publius Letter, I, [16 October 1778]
From: Hamilton, Alexander,“Publius”
To: 


[Poughkeepsie, New York, October 16, 1778]
Mr. Holt,
There are abuses in the State, which demand an immediate remedy. Important political characters must be brought upon the stage, and animadverted upon with freedom. The opinion I have of the independence of your spirit, convinces me you will ever be a faithful guardian of the liberty of the press; and determine me to commit to you the publication of a series of letters, which will give you an opportunity of exemplifying it. The following is by way of prelude. You may depend I shall always preserve the decency and respect, due either to the government of the United States, or to the government of any particular State; but I shall not conceive myself bound to use any extraordinary ceremony with the characters of corrupt individuals, however exalted their stations.
Poughkeepsie, October 16, 1778.
To the Printer of the New-York Journal
Sir,
While every method is taken to bring to justice those men, whose principles and practices have been hostile to the present revolution; it is to be lamented, that the conduct of another class, equally criminal, and, if possible, more mischievous, has hitherto passed with impunity, and almost without notice—I mean that tribe—who, taking advantage of the times, have carried the spirit of monopoly and extortion, to an excess, which scarcely admits of a parallel. Emboldened by the success of progressive impositions, it has extended to all the necessaries of life. The exorbitant price of every article, and the depreciation of our currency are evils, derived essentially from this source. When avarice takes the lead in a State, it is commonly the forerunner of its fall. How shocking is it to discover among ourselves, even at this early period, the strongest symptoms of this fatal disease?
There are men in all countries, the business of whose lives it is, to raise themselves above indigence, by every little art in their power. When these men are observed to be influenced by the spirit I have mentioned, it is nothing more than might be expected, and can only excite contempt. When others, who have characters to support, and credit enough in the world to satisfy a moderate appetite for wealth, in an honorable way, are found to be actuated by the same spirit, our contempt is mixed with indignation. But when a man, appointed to be the guardian of the State, and the depositary of the happiness and morals of the people—forgetful of the solemn relation, in which he stands—descends to the dishonest artifices of a mercantile projector, and sacrifices his conscience and his trust to pecuniary motives; there is no strain of abhorrence, of which the human mind is capable, nor punishment, the vengeance of the people can inflict, which may not be applied to him, with justice. If it should have happened that a Member of C———ss has been this degenerate character, and has been known to turn the knowledge of secrets, to which his office gave him access, to the purposes of private profit, by employing emissaries to engross an article of immediate necessity to the public service; he ought to feel the utmost rigor of public resentment, and be detested as a traitor of the worst and most dangerous kind.
Publius
